Jf ottrtlj Court of
                                     :%nii Suttmio,

                                          October 30. 2013


                                        No. 04-13-00465-CR


                                       Randall Dwighl Hurst.
                                             Appellant


                                                 v.




                                         The State of Texas,
                                              Appellee


                                  Trial Court Case No. 2012-1949-C1



                                          ORDE R

       The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See TEX. R. App. 1*. 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIF.FS submission on December 4. 2013. to the following panel:
Chief Justice Stone, Justice Barnard, and Justice Alvarez.      All parties will be notified of the
Court's decision in this appeal in accordance wilh TEX. R. Al'l'. P. 48.


       Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See TfiX. R. APP. P. 39.8. Such a motion should be (lied within ten (10)
days from the date of this order.

       It is so ORDERED on October 30, 2013.




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the
court on this October 30, 2013.


               OF An ''■'■■»
                                                                      -./lottle. Clerk'